DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative that between the semiconductor and the remaining elements of the claims. A semiconductor is introduced without being connected to or alluded to by any other feature of claim 1 or its dependents. It is unclear how the semiconductor is structurally connected to the remaining elements of the claims or where it is located.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert (US 2007/0251570 A1).
Regarding claim 1, Eckert discloses an apparatus comprising: a photovoltaic cell 100 having a first surface 120 (see Figure 1A); a mesh 112 disposed on and in contact with the first surface 120, the mesh 112 being electrically conductive and having a catalyst 118 disposed thereon (paragraph 47); a polymer disposed on and in contact with the mesh 112 and disposed on, in contact with, and covering the first surface 120 (paragraph 56), at least a portion of the mesh not having polymer disposed thereon to 118 with an electrolyte 106 (paragraph 47). Eckert discloses that the cell comprises a semiconductor (paragraph 5).
Regarding claims 2 and 3, Eckert discloses that the catalyst comprises platinum, palladium, nickel, iridium, cobalt, and/or titanium (paragraph 90). The instant specification discloses that these materials are the types of catalyst claimed.
Regarding claim 4, Eckert discloses that the polymer is optically transparent (paragraph 56).
Regarding claim 5, Eckert discloses that the mesh is a wire mesh (paragraph 4).
Regarding claim 6, Eckert discloses that mesh has an optical transmittance of 50 to 95% (paragraph 56).
Regarding claim 7, Eckert discloses that the cell is multi-junction (multilayer, see Figure 1A).
Regarding claim 8, Eckert discloses that the cell is single-junction (single layer, paragraph 94).
Regarding claim 9, Eckert discloses that the polymeric material is thermosetting (paragraph 113).
Regarding claim 10, Eckert discloses that cell comprises epoxies (paragraph 105).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/IMRAN AKRAM/Primary Examiner, Art Unit 1725